Case 1:18-cv-01358-PAB-STV Document 60 Filed 03/22/19 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Action No.: 18-cv-01358-PAB-STV

   PANORAMA CONSULTING SOLUTIONS, LLC and
   KHG HOLDINGS, LLC,

                                Plaintiffs,

                  v.

   ERIC KIMBERLING and
   THIRD STAGE CONSULTING GROUP, LLC,

                                Defendants.

   ERIC KIMBERLING,

                                Counterclaim Plaintiff,

                  v.

   PANORAMA CONSULTING SOLUTIONS, LLC,
   KHG HOLDINGS, LLC,
   CALVIN HAMLER,
   VANESSA DAVISON, and
   SAMUEL CLARKE,

                                Counterclaim Defendants.

            NOTICE OF WITHDRAWAL AND SUBSTITUTION OF PLEADING

         Defendants Eric Kimberling and Third Stage Consulting Group, LLC (collectively,

  “Defendants”) hereby provide notice to the Court and the Office of the Clerk of Court that as the

  result of the filing of Defendants’ Partial Answer and Assertion of Counterclaims, see Defs.’

  Partial Answer and Assertion of Counterclaims, ECF No. 59 (filed Mar. 22, 2019), Defendants are

  withdrawing (without prejudice) their prior Counterclaim Complaint, see Def.’s Counterclaim,

  ECF No. 47 (filed Feb. 27, 2019), which is replaced and substituted by the assertion of
Case 1:18-cv-01358-PAB-STV Document 60 Filed 03/22/19 USDC Colorado Page 2 of 2




  counterclaims contained in Defendants’ Partial Answer and Assertion of Counterclaims (the

  aforementioned ECF No. 59).


  Dated: March 22, 2019


  Respectfully submitted,




  By:     s/ Brian Weinthal
          One of Defendants’ Attorneys

          Jennifer Osgood
          josgood@bfwlaw.com
          CHIPMAN GLASSER
          2000 S. Colorado Boulevard, Tower 1
          Suite 7500
          Denver, Colorado 80222
          Telephone:    (303) 578-5789


          Brian Weinthal
          bweinthal@taftlaw.com
          Daniel R. Saeedi
          dsaeedi@taftlaw.com
          TAFT STETTINIUS & HOLLISTER LLP
          111 East Wacker Drive, Suite 2800
          Chicago, Illinois 60601
          Tel.: (312) 836-4074

          Counsel for Defendants Eric Kimberling
          and Third Stage Consulting Group, LLC

  24684567.1




                                                2
